Case 9:20-cv-80847-RS Document 30 Entered on FLSD Docket 08/04/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 THE GEO GROUP, INC. and GEO TRANSPORT,
 INC.

                        Plaintiffs,
                                                        CIVIL CASE NO. 20-cv-80847-RS
        v.

 NETFLIX, INC.

                        Defendant.

                  ORDER GRANTING DEFENDANT’S MOTION
                FOR A COURT ORDER PERMITTING THE FILING
      OF A DVD IN SUPPORT OF MOTION TO DISMISS THE COMPLAINT AND
                   INCORPORATED MEMORANDUM OF LAW

             This cause is before the Court on Defendant’s, Netflix, Inc.’s Motion for a Court Order

 Permitting the Filing of a DVD in Support of the Motion to Dismiss the Complaint and

 Incorporated Memorandum of Law [DE 29] which was filed on August 3, 2020. Having reviewed

 the Motion and being otherwise fully advised, it is hereby

             ORDERED and ADJUDGED as follows:

             The Motion is GRANTED. The Clerk is ordered to include in the Court File the DVD

 containing video files offered in Support of Defendant’s Motion to Dismiss the Complaint and

 Incorporated Memorandum of Law. This Order is not intended to determine or comment upon—

 and does not determine or comment upon—the authenticity or admissibility of the evidence, but

 only directs the Clerk to include the DVD as part of the Record.

             DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of August, 2020.
Case 9:20-cv-80847-RS Document 30 Entered on FLSD Docket 08/04/2020 Page 2 of 2



 Copies furnished to: All Counsel of Record
